Citation Nr: 1116428	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from November 1951 to November 1954.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part granting service connection for PTSD and assigning a 30 percent disability evaluation effective from February 20, 2003; and denying service connection for skin cancer.  By a March 2005 determination, a Decision Review Officer (DRO) granted a higher initial evaluation of 50 percent for PTSD effective from February 20, 2003, and denied a claim for a total disability rating based on individual unemployability due to service-connected disabilities.  Those determinations are documented in a March 2003 Statement of the Case (SOC).  

By an April 2004 submission the Veteran timely requested Decision Review Officer (DRO) review of his appealed claims including for PTSD and skin cancer, prior to Board adjudication, under 38 CFR § 3.2600.  DRO review was afforded the Veteran, as documented in the March 2003 SOC. 

In the course of appeal, the Veteran testified at RO hearings in December 2003 and October 2004, and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in May 2007.  Transcripts of those hearings are of record.  

The Board, in an October 2007 decision, denied a higher initial evaluation for PTSD than the 50 percent assigned, and denied service connection for skin cancer.  The Veteran appealed that decision as to those determinations.  By a December 2008 Order of the United States Court of Appeals for Veterans Claims (Court) approving a November 2008 Joint Motion for Remand (Joint Motion) of the parties to that appeal, the October 2007 Board decision was vacated as to the claims for a higher initial evaluation for PTSD and for service connection for skin cancer, and the case was remanded to the Board for action consistent with the instructions of that Joint Motion.  The Joint Motion and the Court Order left undisturbed the Board's determinations in its October 2007 decision reopening and granting the claim for service connection for a back disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2008 Joint Motion indicated that the Board had erred in its October 2007 decision denying service connection for skin cancer by not adequately addressing claim development, including in particular by not addressing McLendon v. Nicholson, 20 Vet. App. 79 (2006), and thereby not adequately considering whether the evidence presented a sufficient indication of a link to service to warrant a VA examination addressing the claim.  As delineated in 38 C.F.R. § 3.159(c)(4) (2010), a VA examination to address a question of etiology as related to service is required when the veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the evidence indicates that the claimed disability or symptoms may be associated with service.  

In this case, the Veteran has asserted that while stationed in the Mojave Desert during basic training he used a swimming pool for significant recreation, and suffered severe sunburns.  He further contends that these sunburns led to skin cancer years after service.  The service treatment records reflected no treatment for sunburns, and no evidence of record corroborates the Veteran's assertions of sunburns in service.  Further, the Veteran failed to address the degree to which he may have suffered sunburns prior to and subsequent to service.  He did present private medical opinion evidence linking skin cancer decades after service to his reported sunburns in service.  

The Board finds that it must now obtain a medical examination to address the claim for service connection for skin cancer, based on sufficient indication in the record of a link between asserted in-service sunburns and subsequent skin cancer.  38 C.F.R. § 3.159(c)(4); McLendon.  

Similarly, the Board finds that it must remand the Veteran's claim for a higher initial evaluation for PTSD, based on medical questions presented that cannot be addressed by the current record.  Specifically, the Veteran claims that he is entitled to an evaluation for his PTSD greater than the 50 percent presently assigned.  However, absent from the claims file are adequate records following the most recent VA mental health examination for compensation purposes in February 2005 sufficient to provide adequate evidence of the current level of disability attributable to the Veteran's PTSD to allow Board adjudication of the claim.  The Court has held that VA's duty to assist a Veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Further, the claims file is notably lacking in records of recent psychiatric care or treatment to inform of the Veteran's state of mental health.  

At his April 2003 VA mental health examination for compensation purposes, the Veteran reported being unhappy, without close friends, and uncomfortable around others.  He further reported that in the past he and his wife had worked together managing a hotel, when he frequently worked 12-hour shift and never worked shifts of less than 10 hours, but that he had retired from that work and currently worked part-time at a hotel in various capacities.  

The claims file also contains an April 2004 letter from a hotel management company informing that the Veteran had been terminated from employment by mutual consent due to his inability to control his temper precluding him from working with the public, and due to back disability preventing him from performing maintenance activities.  At his February 2005 VA examination for compensation purposes, the Veteran reported that he visited his wife daily at her place of work as a hotel manager and she assigned him tasks to keep him busy, but otherwise his activities were limited to reading the newspaper and watching television.  The February 2005 examiner noted that Veteran had difficulties associated with his PTSD including anger, discomfort interacting with others, fatigue, concentration problems, inner turmoil, and avoidance of social contact and confrontation.  These psychiatric difficulties were noted to contribute to work impairment.  

The 2003 VA examiner recommended that the Veteran attempt a Senior Veteran Program for stress recovery, but the record does not reflect whether the Veteran since that examination attempted this or other treatment modalities for his PTSD or for other mental difficulties.  Upon remand, efforts should be made to obtain any such treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify any additional sources of information relevant to his claims for higher initial evaluation for PTSD, and for service connection for skin cancer, and ask him to submit any additional evidence he may have, or to provide appropriate authorization for the RO or AMC to obtain such evidence.  Specifically inquire whether the Veteran has undertaken the Senior Veteran Program for stress recovery as recommended by the April 2003 VA examiner for compensation purposes, or any other treatment for his PTSD, or indeed any mental health treatment.  Also inquire about treatment for his claimed skin cancer.  In addition, ask the Veteran to provide a clear written chronology of the extent of any sun exposure and any resulting skin damage including sunburns, in service, before service, and after service, to include any outdoor activities or swimming or boating or other activities in childhood as well as in adulthood, and any sun damage to include sunburns experienced from these activities.  Ask him to also identify the locations and dates of any treatment by health care providers for sunburn.  All records and responses received should be associated with the claims file.  

2.   Thereafter, obtain any as yet unobtained records from VA or other sources, and any other indicated relevant evidence, as identified in the Veteran's submitted statement(s) in response to remand instruction 1, or as otherwise indicated by the record.  These should be requested with the Veteran assistance, as appropriate.  All records and responses received should be associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination by a physician knowledgeable about skin cancer.  The examination is to address the nature and etiology of the Veteran's claimed skin cancer.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All non-invasive tests and studies deemed necessary by the examiner should be conducted.  These tests should also include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should do the following:

a.  Note that the Veteran has asserted that he suffered severe sunburns during basic training while stationed in the Mojave Desert during his first year of service, when he asserts he spent much time at a swimming pool for recreation  He contends that his skin cancers which developed many years after service were due to these sunburns.  The examiner should also note any other reported sun exposures including any resulting skin damage or sunburns, during his service from November 1951 to November 1954, as well as both prior to service including during the Veteran's childhood, and subsequent to service including during any vacations or recreational activities and in the course of work activities.  The examiner should further note that no records from service or proximate to service show any documentation of sunburns, skin damage, or treatment therefor, and the record also does not document findings or treatment for cancer until decades after service.  The examiner should also note private medical opinion evidence of record causally linking current skin cancer to past sunburns in service.  The examiner is advised that the private medical opinion evidence is based on the Veteran's personal assertions of sunburns in service.  

b.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support historical events such as past sunburns, or a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed skin cancer and its etiology.  In that regard, the examiner should address the extent to which the Veteran's reports of past events and medical history are consistent or inconsistent with or are explained by or not explainable by objective findings.  


c.  For any current skin cancer (or residuals thereof), the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed or was aggravated (permanently increased in severity) in service or whether the disorder is otherwise causally related to service, such as being causally related to alleged sunburns in service, OR, in the alternative, whether any such relationship between service and current skin cancer is unlikely (i.e., less than a 50-50 probability).  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, schedule the Veteran for examination by a VA psychiatrist to address the nature and severity of the Veteran's PTSD currently, as well as from the February 2003 date of service connection for that disorder to the present.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any PTSD.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should do the following:

a.  Identify and diagnose all current and past psychiatric disabilities from February 2003 to the present.  Provide an assessment of the severity of the Veteran's PTSD over this interval, including any intervals of improvement or worsening of the disorder.  Distinguish, to the extent possible, PTSD from any non-service-connected, non-PTSD symptomatology, such as residuals of physical injury, chronic pain symptoms, any personality disorders, or symptoms of physical disability distinct from psychiatric disability.  For example, the Veteran has been awarded service connection for degenerative arthritis of the spine, and he has asserted that over the course of the claim period and even from service up to the present this back disorder has been significantly impairing to the extent of precluding various forms of employment requiring physical activity.  If he has irritability due to poorly controlled chronic pain rather than mental impairment, this should be reflected in the report.  If he is self-isolating due to personality conflicts rather than PTSD or other psychiatric impairment, this should be reported.  


b.  The examiner must review the record and the Veteran's medical history, including as detailed in submitted statements as well as narratives reflected in VA mental health examination reports for compensation purposes in April 2003 and February 2005.  Past medical findings from these prior examinations should also be noted.  Relevant findings in any obtained mental health treatment records should also be noted.  

c.   The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of symptoms.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed PTSD and the reasons for these conclusions.  To whatever extent the Veteran's complaints of symptoms or impairment in functioning associated with PTSD are inconsistent with or unexplainable by more objective findings, the examiner should explain any conclusions as to the actual level of psychiatric impairment, and actual level of work impairment or functional impairment due to PTSD, and address the extent to which disability complained-of by the Veteran is supportable by the medical evidence.  

Again, the examiner should also take care to distinguish level of psychiatric impairment due to PTSD from impairments due to other causes.  

d.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5.  Thereafter, the RO or AMC should readjudicate the remanded claims de novo.  Staged ratings should be considered for the PTSD initial rating at issue, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).  If any benefit sought is not granted to the Veteran's satisfaction, he and his authorized representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

